FILED
                             NOT FOR PUBLICATION                              DEC 12 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


DANIEL ANTONIO PENATE                            No. 09-73012
SALGUERO,
                                                 Agency No. A095-139-857
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 5, 2014**

Before:        HAWKINS, McKEOWN, and FRIEDLAND, Circuit Judges.

       Daniel Antonio Penate Salguero, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, Silaya v. Mukasey, 524 F.3d 1066, 1070

(9th Cir. 2008), and we deny in part and dismiss in part the petition for review.

      Even if Penate Salguero established an exception to excuse his untimely

asylum application, substantial evidence supports the agency’s determination that

he failed to establish past persecution or a fear of future persecution on account of

a protected ground. See Gormley v. Ashcroft, 364 F.3d 1172, 1177 (9th Cir. 2004)

(random criminal acts bore no nexus to a protected ground); Zetino v. Holder, 622

F.3d 1007, 1016 (9th Cir. 2010) (“An alien’s desire to be free from harassment by

criminals motivated by theft or random violence by gang members bears no nexus

to a protected ground.”); see also Parussimova v. Mukasey, 555 F.3d 734, 740 (9th

Cir. 2009) (the REAL ID Act “requires that a protected ground represent ‘one

central reason’ for an asylum applicant’s persecution”). We lack jurisdiction to

consider Penate Salguero’s contention based on a particular social group of his

family unit because he failed to raise this to the agency. See Barron v. Ashcroft,

358 F.3d 674, 677-78 (9th Cir. 2004). Thus, Penate Salguero’s asylum and

withholding of removal claims fail. See Molina-Morales v. INS, 237 F.3d 1048,

1052 (9th Cir. 2001)




                                           2                                    09-73012
      Substantial evidence also supports the agency’s denial of Penate Salguero’s

CAT claim because he has not shown it is more likely than not he will be tortured

by the government of El Salvador or with its consent or acquiescence. See Silaya,

524 F.3d at 1073. We reject Penate Salguero’s contention that the agency’s

analysis was inadequate and his contention that the agency applied an incorrect

standard. Thus, Penate Salguero’s CAT claim fails.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   09-73012